Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ronnie Hall, Jr., Appellant                           Appeal from the 276th District Court of
                                                      Morris County, Texas (Tr. Ct. No.
No. 06-21-00091-CR            v.                      12,130CR).       Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Stevens and Justice Carter* participating.
                                                      *Justice Carter, Retired, Sitting by
                                                      Assignment.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Ronnie Hall, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 30, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk